EXHIBIT 10.3
 
 
EXECUTION COPY


SECOND LIEN COMMERCIAL GUARANTEE (this “Agreement”) made and entered into as of
July 21, 2005 by CCBM, Inc., a Delaware corporation (hereinafter referred to as
the “Guarantor”), in favor of CREDIT SUISSE, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, the “Collateral Agent” and, together with the Administrative
Agent, the “Agent”) for the Secured Parties (as defined below), guaranteeing the
Indebtedness (as defined below) of CARRIZO OIL & GAS, INC., a Texas corporation
(hereinafter referred to as the “Borrower”).
 
WITNESSETH:
 
FOR VALUE RECEIVED, and in consideration of and for credit and financial
accommodations extended, to be extended, or continued to or for the account of
the above named Borrower, the undersigned Guarantor, hereby jointly, severally
and solidarily, agrees as follows:
 
SECTION 1.   Definitions. Any capitalized term defined in the Credit Agreement
(as defined below) and not otherwise defined herein shall have the meaning given
to such term in the Credit Agreement. In addition, the following terms shall
have the following meanings when used in this Agreement:
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Agent” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Agreement” shall mean this Second Lien Commercial Guarantee, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.
 
“Credit Agreement” shall mean the Second Lien Credit Agreement dated as of July
21, 2005, as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, the Guarantor, the Lenders, the Administrative Agent
and the Collateral Agent.
 
“Guarantor” shall have the meaning assigned to such term in the preamble to this
Agreement.
 



--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean, at any time, (a) all obligations, indebtedness and
liabilities, whether now existing or arising in the future, of the Borrower to
the Secured Parties or any of them pursuant to a Hedging Agreement or other
commodity or price management transaction, (b) obligations of the Borrower under
Rate Management Transactions (including all renewals, extensions, modifications
and substitution thereof and therefor) and all cancellations, buy backs,
reversals, terminations or assignments of Rate Management Transactions, and (c)
the indebtedness of the Borrower under the Credit Agreement, including
principal, interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), costs, expenses and reasonable
attorneys’ fees and all other fees, charges, costs, expenses and indemnities for
which the Borrower is responsible under the Credit Agreement or under any of the
Related Documents, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
 
“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) each counterparty to any Hedging Agreement with the
Borrower or a Guarantor that either (i) is in effect on the Closing Date if such
counterparty is the Administrative Agent or a Lender or an affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent or a
Lender or an affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement is entered into, (e) the beneficiaries of each indemnification
obligation undertaken by any of the Borrower or any Guarantor under any Loan
Document and (f) the successors and assigns of each of the foregoing.
 
SECTION 2.   Continuing Guarantee of the Borrower’s Indebtedness. The Guarantor
hereby absolutely and unconditionally agrees to, and by these presents does
hereby, guarantee the prompt and punctual payment when due of the Indebtedness.
 
SECTION 3.   Limitation on Liability. The liability of the Guarantor hereunder
with respect to the Indebtedness shall be limited to the maximum amount of
liability that can be incurred without rendering this Agreement, as it relates
to the Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount.
 
SECTION 4.   Joint and Several Liability. The Guarantor unconditionally
guarantees, jointly with the other Guarantors (if any) and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Indebtedness along with the Borrower to the same degree and
extent as if the Guarantor had been and/or will be a co-borrower, co-principal
obligor and/or co-maker of all of the Borrower’s Indebtedness. In the event that
there is more than one guarantor under this Agreement, or in the event that
there are other guarantors, endorsers or sureties of all or any portion of the
Borrower’s Indebtedness, the Guarantor’s obligations and liabilities hereunder
shall be on a “joint and several” basis along with such other guarantor or
guarantors, endorsers and/or sureties.
 


2

--------------------------------------------------------------------------------

 



SECTION 5.   Duration; Cancellation of Agreement. This Agreement and the
Guarantor’s obligations and liabilities hereunder shall remain in full force and
effect until such time as all Indebtedness of the Borrower shall be paid,
performed and/or satisfied in full, or until such time as this Agreement may be
cancelled or otherwise terminated by the Agent under a written cancellation
instrument in favor of the Guarantor (subject to the automatic reinstatement
provision hereinbelow). Unless otherwise indicated under such a written
cancellation instrument, the Agent’s agreement to terminate or otherwise cancel
this Agreement shall only effect and shall be expressly limited to the
Guarantor’s continuing obligations and liabilities to guarantee the prompt and
punctual payment, performance and satisfaction of the Borrower’s Indebtedness
incurred, originated and/or extended or committed to by the Agent and/or the
Secured Parties after the date of such a written cancellation instrument; with
the Guarantor remaining fully obligated and liable under this Agreement for the
prompt and punctual payment, performance and satisfaction of any and all of the
Borrower’s then outstanding Indebtedness together with continuing assessment of
interest thereon) that was incurred, originated, extended or committed to prior
to the date of such a written cancellation instrument. Nothing under this
Agreement or under any other agreement or understanding by and between the
Guarantor, the Agent, and the Secured Parties, shall in any way obligate, or be
construed to obligate, the Agent and/or the Secured Parties to agree to the
subsequent termination or cancellation of the Guarantor’s obligations and
liabilities hereunder, it being fully understood and agreed by the Guarantor
that the Agent and/or the Secured Parties may, within their sole and
uncontrolled discretion and judgment, refuse to release the Guarantor from any
of its obligations and liabilities under this Agreement for any reason
whatsoever as long as any of the Borrower’s Indebtedness remains unpaid and
outstanding.
 
SECTION 6.   Default of the Borrower. Upon failure by the Borrower to pay
punctually any Indebtedness when due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Guarantor shall forthwith on demand
pay the amount not so paid immediately following such demand by the Agent at its
offices at Eleven Madison Avenue, New York, NY 10010. Other than the demand
referred to in the immediately preceding sentence, the Guarantor hereby waives
notice of acceptance of this Agreement and of any Indebtedness to which it
applies or may apply. The Guarantor further waives presentation and demand for
payment of the Borrower’s Indebtedness, notice of dishonor and of nonpayment,
notice of intention to accelerate, notice of acceleration, protest and notice of
protest, collection or institution of any suit or other action by the Agent in
collection thereof, including any notice of default in payment thereof or other
notice to, or demand for payment thereof on any party. To the fullest extent
permitted by applicable law, the Guarantor waives any defense based on or
arising out of any defense of the Borrower or any other Guarantor or the
unenforceability of the Indebtedness or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the indefeasible payment in full in cash of all the
Indebtedness.
 
SECTION 7.   The Guarantor’s Subordination of Rights to the Secured Parties. In
the event that the Guarantor should for any reason (i) make any payment for and
on behalf of the Borrower under any of the Borrower’s Indebtedness, and/or
(ii) make any payments to the Agent and/or the Secured Parties in total or
partial satisfaction of the Guarantor’s obligations and liabilities hereunder,
the Guarantor hereby agrees that any and all rights that the Guarantor may have
or acquire to collect or to be reimbursed by the Borrower (or by any guarantor,
endorser or
 
3

--------------------------------------------------------------------------------


 
surety of the Borrower’s Indebtedness), whether the Guarantor’s rights of
collection or reimbursement arise by way of subrogation to the rights of the
Secured Parties or otherwise, shall in all respects be subordinate, inferior and
junior to the Agent’s and/or the Secured Parties’ rights to collect and enforce
payment, performance and satisfaction of the Borrower’s then remaining
Indebtedness, until such time as all of the Borrower’s Indebtedness is fully
paid and satisfied. Upon the occurrence and continuance of an Event of Default
any and all amounts owed by the Borrower to the Guarantor shall in all respects
be subordinate, inferior and junior to the Agent’s and/or the Secured Parties’
rights to collect and enforce payment, performance and satisfaction of the
Borrower’s then remaining Indebtedness, until such time as all of the Borrower’s
Indebtedness is fully paid and satisfied. The Guarantor further agrees to
refrain from attempting to collect and/or enforce any of the Guarantor’s
aforesaid rights against the Borrower (or any other guarantor, surety or
endorser of the Borrower’s Indebtedness), arising by way of subrogation or
otherwise, until such time as all of the Borrower’s then remaining Indebtedness
in favor of the Secured Parties is fully paid and satisfied.
 
SECTION 8.   Additional Covenants. The Guarantor further agrees that the Agent
and/or the Secured Parties may, at its/their sole option, at any time, and from
time to time, without the consent of or notice to the Guarantor, or to any other
party (except as may be required by the Loan Documents), and without incurring
any responsibility to the Guarantor or to any other party (other than the
Borrower to the extent provided in the Loan Documents), and without impairing or
releasing the obligations of the Guarantor under this Agreement:
 
(a)  discharge or release any party (including, but not limited to, the Borrower
or any guarantor of the Indebtedness) who is or may be liable to the Agent
and/or the Secured Parties for any of the Borrower’s Indebtedness;
 
(b)  sell, exchange, release, surrender, realize upon or otherwise deal with, in
any manner and in any order, any collateral directly or indirectly securing
repayment of any of the Borrower’s Indebtedness;
 
(c)  change the manner, place or terms of payment, or change or extend the time
of payment of or renew, as often and for such periods as the Agent and/or the
Secured Parties may determine, or after, any of the Borrower’s Indebtedness;
 
(d)  settle or compromise any of the Borrower’s Indebtedness;
 
(e)  subordinate and/or agree to subordinate the payment of all or any of the
Borrower’s Indebtedness or the Agent’s and/or the Secured Parties’ security
rights in and/or to any collateral directly or indirectly securing any such
Indebtedness, to the payment and/or security rights of any other present and/or
future creditors of the Borrower;
 
(f)  apply any sums paid to any of the Borrower’s Indebtedness, with such
payments being applied in such priority or with such preferences as the Agent
and/or the Secured Parties may determine in its/their sole discretion,
regardless of what Indebtedness of the Borrower remains unpaid;
 
4

--------------------------------------------------------------------------------




 


(g)  take or accept any other security for any or all of the Borrower’s
Indebtedness; and/or
 
(h)  enter into, deliver, modify, amend or waive compliance with, any instrument
or arrangement (other than this Agreement) evidencing, securing or otherwise
affecting, all or any part of the Borrower’s Indebtedness.
 
In addition, no course of dealing between the Agent and the Borrower, and/or the
Secured Parties and the Borrower (or any other guarantor, surety or endorser of
the Borrower’s Indebtedness), nor any failure or delay on the part of the Agent
and/or the Secured Parties to exercise any of its/their rights and remedies, or
any other agreement or agreements by and between the Agent and the Borrower
and/or the Secured Parties and the Borrower (or any other guarantor, surety or
endorser) shall have the affect of impairing or releasing the Guarantor’s
obligations and liabilities to the Agent and the Secured Parties or of waiving
any of the Agent’s and/or the Secured Parties’ rights and remedies. Any partial
exercise of any rights and remedies granted to the Agent and/or the Secured
Parties shall furthermore not constitute a waiver of any of the Agent’s and/or
the Secured Parties’ other rights and remedies, it being the Guarantor’s intent
and agreement that the Agent’s and the Secured Parties’ rights and remedies
shall be cumulative in nature. The Guarantor further agrees that, should the
Borrower default under any of its Indebtedness, any waiver or forbearance on the
part of the Agent and/or the Secured Parties to pursue the rights and remedies
available to the Agent shall be binding upon the Agent and the Secured Parties
only to the extent that the Secured Parties specifically agree to such waiver or
forbearance in writing. A waiver or forbearance on the part of the Agent and/or
the Secured Parties as to one event of default shall not constitute a waiver of
forbearance as to any other default.
 
SECTION 9.   No Release of the Guarantor. The Guarantor’s obligations and
liabilities under this Agreement shall not be released, impaired, reduced or
otherwise affected by, and shall continue in full force and effect,
notwithstanding the occurrence of any event (other than performance hereunder),
including without limitation any one of the following events:
 
(a)  insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of authority (whether corporate, partnership or
trust) of the Borrower (or any person acting on the Borrower’s behalf), or any
other guarantor, surety or endorser of any of the Borrower’s Indebtedness;
 
(b)  partial payment or payments of any amount due and/or outstanding under any
of the Borrower’s Indebtedness;
 
(c)  any payment of the Borrower or any other party to the Agent is held to
constitute a preferential transfer or a fraudulent conveyance under any
applicable law, or for any reason, the Agent and/or the Secured Parties are
required to refund such payment or pay such amount to the Borrower or to any
other person;

 
(d)  any dissolution of the Borrower or any sale, lease or transfer of all or
any part of the Borrower’s assets;
 
5

--------------------------------------------------------------------------------


 
(e)  any failure of the Agent to notify the Guarantor of the acceptance of this
Agreement or of the making of loans or other extensions of credit in reliance on
this Agreement or of the failure of the Borrower to make any payment due by the
Borrower to the Agent;
 
(f)  application of any sums paid to any of the Borrower’s Indebtedness, with
such payments being applied in such priority or with such preferences as the
Agent and/or the Secured Parties may determine in its/their own discretion,
regardless of what Indebtedness of the Borrower remains unpaid;
 
(g)  any taking or acceptance of any other security for any or all of the
Borrower’s Indebtedness;
 
(h)  entering into, delivering, modifying, amending or waiving compliance with,
any instrument or arrangement evidencing, securing or otherwise affecting, all
or any part of the Borrower’s Indebtedness; and/or
 
(i)  to the extent permitted by applicable law, any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Indebtedness).
 
This Agreement and the Guarantor’s obligations and liabilities hereunder shall
continue to be effective, and/or shall automatically and retroactively be
reinstated if a release or discharge has occurred, as the case may be, if at any
time any payment or part thereof to the Agent with respect to any of the
Borrower’s Indebtedness is rescinded or must otherwise be restored by the Agent
and/or the Secured Parties pursuant to any insolvency, bankruptcy,
reorganization, receivership, or any other debt relief granted to the Borrower
or to any other party. In the event that the Agent and/or the Secured Parties
must rescind or restore any payment received by the Agent and/or the Secured
Parties in satisfaction of the Borrower’s Indebtedness, any prior release or
discharge from the terms of this Agreement given to the Guarantor shall be
without effect, and this Agreement and the Guarantor’s obligations and
liabilities hereunder shall automatically be renewed or reinstated and shall
remain in full force and effect to the same degree and extent as if such a
release or discharge was never granted. It is the intention of the Agent, the
Secured Parties and the Guarantor that the Guarantor’s obligations and
liabilities hereunder shall not be discharged except by the Guarantor’s full and
complete performance of such obligations and liabilities and then only to the
extent of such performance.
 
SECTION 10.   Enforcement of the Guarantor’s Indebtedness and Liabilities. The
Guarantor agrees that, should the Agent and/or the Secured Parties deem it
necessary to file an appropriate collection action to enforce the Guarantor’s
obligations and liabilities under this Agreement, the Agent may commence such a
civil action against the Guarantor without the necessity of first (i) attempting
to collect the Borrower’s Indebtedness from the Borrower or from any other
guarantor, surety or endorser, whether through filing of suit or otherwise,
(ii) attempting to exercise against any collateral directly or indirectly
securing repayment of any of the Borrower’s Indebtedness, whether through the
filing of an appropriate foreclosure action
 
6

--------------------------------------------------------------------------------


 
or otherwise, or (iii) including the Borrower or any other guarantor, surety or
endorser of any of the Borrower’s Indebtedness as an additional party defendant
in such a collection action against the Guarantor. In the event that the Agent
should ever deem it necessary to refer this Agreement to an attorney-at-law for
the purpose of enforcing the Guarantor’s obligations and liabilities hereunder,
or of protecting or preserving the Agent’s and/or the Secured Parties’ rights
hereunder, the Guarantor agrees to reimburse the Agent and/or the Secured
Parties for the reasonable fees of such an attorney. The Guarantor additionally
agrees that the Agent and/or the Secured Parties shall not be liable for failure
to use diligence in the collection of any of the Borrower’s Indebtedness or any
collateral security therefor, or in creating or preserving the liability of any
person liable on any such Indebtedness, or in creating, perfecting or preserving
any security for any such Indebtedness.
 
SECTION 11.   Additional Documents. Upon the reasonable request of the Agent,
the Guarantor will, at any time, and from time to time, duly execute and deliver
to the Secured Parties any and all such further instruments and documents, and
supply such additional information as may be reasonably necessary or advisable
in the opinion of the Agent, to obtain the full benefits of this Agreement.
 
SECTION 12.   Transfer of Indebtedness. This agreement is for the benefit of the
Secured Parties and for such other person or persons as may from time to time
become or be the holders of any of the Borrower’s Indebtedness hereby guaranteed
and this Agreement shall be transferable and negotiable, with the same force and
effect and to the same extent as the Borrower’s Indebtedness may be transferable
under Section 9.04 of the Credit Agreement, it being understood that, upon the
transfer or assignment by the Secured Parties of any of the Borrower’s
Indebtedness hereby guaranteed, the legal holder of such Indebtedness shall have
all the rights granted to the Secured Parties under this Agreement.
 
The Guarantor hereby recognizes and agrees that the Secured Parties may, from
time to time, one or more times, transfer all or any portion of the Borrower’s
Indebtedness to one or more third parties. Such transfers may include, but are
not limited to, sales of a participation or syndication interest in such
Indebtedness in favor of one or more third parties in accordance with Section
9.04 of the Credit Agreement. The Guarantor specifically agrees and consents to
all such transfers and assignments in accordance with Section 9.04 of the Credit
Agreement and the Guarantor further waives any subsequent notice of and right to
consent to any such transfers and assignments as may be provided under
applicable New York law. The Guarantor additionally agrees that the purchaser of
a syndication interest in the Borrower’s Indebtedness will be considered as the
absolute owner of an interest in, or a percentage interest of, such Indebtedness
and that such a purchaser shall have all of the rights granted to the purchaser
under any agreement governing the sale of such a syndication interest and all
rights of the Secured Parties from whom the syndication interest was purchased
under the Credit Agreement. The Guarantor further waives any right of offset
that the Guarantor may have against the Secured Parties and/or any purchaser of
such a participation or syndication interest in the Borrower’s Indebtedness and
the Guarantor unconditionally agrees that either the Secured
 


7

--------------------------------------------------------------------------------




Parties or such a purchaser may enforce the Guarantor’s obligations and
liabilities under this Agreement, irrespective of the failure or insolvency of
the Secured Parties or any such purchaser. The Guarantor further agrees that,
upon any transfer, in accordance with Section 9.04 of the Credit Agreement, of
all or any portion of the Borrower’s Indebtedness, the Secured Parties may
transfer and deliver any and all collateral securing repayment of such
Indebtedness including, but not limited to, any collateral provided by the
Guarantor) to the transferee of such Indebtedness and such collateral (again,
including but not limited to the Guarantor’s collateral) shall secure any and
all of the Borrower’s Indebtedness in favor of such transferee. The Guarantor
additionally agrees that, after any such transfer or assignment has taken place
in accordance with Section 9.04 of the Credit Agreement, the Secured Parties
shall be fully discharged from any and all liability and responsibility to the
Borrower (and the Guarantor) with respect to such collateral, and the transferee
thereafter shall be vested with all the powers and rights with respect to such
collateral.
 
SECTION 13.   Right of Offset. As collateral security for the repayment of the
Guarantor’s obligations and liabilities under this Agreement, the Guarantor
hereby grants to each Secured Party, as well as its successors and assigns, a
security interest in any and all deposit accounts (within the meaning of the
Uniform Commercial Code) maintained with such Secured Party and all funds that
the Guarantor may then have on deposit with or may then be in the possession or
control of such Secured Party and its successors or assigns, and such Secured
Party is hereby authorized to apply any such funds, upon the occurrence of an
Event of Default under the Credit Agreement and the expiration of any applicable
grace period allowed to cure the Event of Default, towards repayment of any of
the Borrower’s Indebtedness that is due and payable at such time (whether at
maturity, by acceleration, after notice of prepayment or otherwise) subject to
this Agreement.
 
SECTION 14.   Construction. The provisions of this Agreement shall be in
addition to and cumulative of, and not in substitution, novation or discharge
of, any and all prior or contemporaneous guarantee or other agreements by the
Guarantor, in favor of the Agent or assigned to the Agent by others, all of
which shall be construed as complementing each other. Nothing herein contained
shall prevent the Agent from enforcing any and all such guaranties or agreements
in accordance with their respective terms.
 
SECTION 15.   Amendment. No amendment, modification, consent or waiver of any
provision of this Agreement, and no consent to any departure by the Guarantor
therefrom, shall be effective unless the same shall be in writing signed by the
Agent, and then shall be effective only to the specific instance and for the
specific purpose for which given.
 
SECTION 16.   Successors and Assigns Bound. The Guarantor’s obligations and
liabilities under this Agreement shall be binding upon the Guarantor’s
successors and assigns. The rights and remedies granted to the Agent and the
Secured Parties under this Agreement shall also inure to the benefit of the
Agent’s and the Secured Parties’ successors and assigns, as well as to any and
all subsequent holder or holders of any of the Borrower’s Indebtedness subject
to this Agreement.
 
SECTION 17.   Caption Heading. Caption headings of the sections of this
Agreement are for convenience purposes only and are not to be used to interpret
or to define their provisions. In this Agreement, whenever the context so
requires, the singular includes the plural and the plural also includes the
singular.
 
8

--------------------------------------------------------------------------------


 
SECTION 18.   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 19.   Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable, this Agreement shall
be construed and enforceable as if the illegal, invalid or unenforceable
provision had never comprised a part of it, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement, a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and legal, valid and enforceable.
 
SECTION 20.   Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and its financial condition and
assets and of all other circumstances bearing upon the risk of nonpayment of the
Indebtedness and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that neither the Agent nor any other
Secured Party will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.
 
SECTION 21.   INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.
 






9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has executed this Agreement in favor of the
Agent for the ratable benefit of the Secured Parties on the day, month, and year
first written above.
 


 

        GUARANTOR:        CCBM, INC.  
   
   
    by:  
/s/ Paul F. Boling
 

--------------------------------------------------------------------------------

Name:  Paul F. Boling  
Title:    Chief Financial Officer


